Citation Nr: 0309193	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-22 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred between March 
17, 1999, and April [redacted], 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1943 to March 1946.  This 
matter comes before the Board of Veterans' Appeals (Board) by 
order of a United States Court of Appeals for Veterans Claims 
(Court) opinion dated August 21, 2002, which vacated a 
January 2001 Board decision and remanded the case for 
additional development.  The issue initially arose from an 
April 1999 decision by the Department of Veterans Affairs 
(VA) Medical Center in North Little Rock, Arkansas.  

In the January 2001 decision the Board noted that the 
appellant had raised a claim for entitlement to dependency 
and indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318.  The Board also notes that prior to April 8, 
2003, certain claims of entitlement to DIC under 38 U.S.C.A. 
§ 1318 were subject to a temporary stay on adjudication in 
accordance with the directions of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in National 
Organization of Veterans' Advocates v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  As the 
appellate record does not indicate the claim has been 
addressed, the matter is again referred to the North Little 
Rock, Arkansas, VA Regional Office (RO) for appropriate 
action.


FINDINGS OF FACT

1.  The veteran was hospitalized at St. Joseph's Regional 
Health Center from March 17, 1999, to April [redacted], 1999, for 
pneumonia and chronic obstructive pulmonary disease; there 
was no prior VA authorization for this treatment.

2.  The treatment provided at St. Joseph's Regional Health 
Center from March 17, 1999 to April [redacted], 1999 was not for an 
adjudicated service connected disability or for a disability 
associated with and held to have been aggravating a service-
connected disability; the veteran did not have a service 
connected disability which was rated totally disabling and 
permanent in nature; and he was not participating in a VA 
vocational rehabilitation program.


CONCLUSION OF LAW

VA reimbursement or payment for unauthorized medical expenses 
incurred in the course of private treatment of the veteran 
between March 17, 1999, and April [redacted], 1999, is not warranted. 
38 U.S.C.A. §§ 1701, 1728, 5107 (West 2002); 38 C.F.R. 
§ 17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board notes that it is unclear whether or not the revised 
provisions of the VCAA apply in claims adjudicated under 
Chapter 17, Title 38 of the United States Code.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  However, as this 
case has been specifically remanded for VCAA consideration, 
the Board finds that the applicable mandates of the VCAA and 
implementing regulations have been met.  The appellant and 
her representative were notified of the VCAA provisions by 
correspondence dated in March 2003 and were advised of the 
evidence necessary to substantiate her claims by various 
documents during the course of this appeal.  These documents 
adequately notified her of the evidence necessary to 
substantiate the matter on appeal and of the action to be 
taken by VA.  As she has been kept apprised of what she must 
show to prevail in her claim, what information and evidence 
she is responsible for, and what evidence VA must secure, 
there is no further duty to notify.  See generally, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Background

Service medical records show the veteran was wounded in 
action in March 1945 and underwent amputation of the left 
thigh.  A March 1946 rating decision granted service 
connection for residuals of amputation of the left thigh, 
rated as 80 percent disabling, and chronic maxillary 
sinusitis, rated as zero percent disabling.  The 1946 
decision also awarded special monthly compensation based on 
anatomical loss of use of one foot.  A February 1948 rating 
decision confirmed and continued those evaluations.  In 
November 1983 the Board denied service connection for 
arthritis of the left hand and arm, bronchitis, and a 
cardiovascular disorder.  The veteran's combined service-
connected disability was 80 percent at the time of the 
private medical treatment involved in this claim and at the 
time of his death in April 1999.

VA medical records dated March 10, 1999, show the veteran was 
ambulatory and that he complained of cold symptoms over the 
previous 7 to 10 days and swelling to the face for 5 days.  
The examiner's diagnostic impression was bronchitis.  The 
treatment plan included recommendations for chest X-ray and 
additional examinations.  
Private medical reports show the veteran was hospitalized at 
St. Joseph's Regional Health Center from March 17, 1999, to 
April [redacted], 1999.  He was admitted, via the emergency room, due 
to a fever and productive cough, and it was noted that he had 
a long history of chronic obstructive pulmonary disease 
(COPD).  Admitting diagnoses were exacerbation of COPD, 
probable pneumonia, and status post traumatic above-knee 
amputation.  The admission note indicated that the VA Medical 
Center (VAMC) where the veteran was normally treated had been 
contacted, but that they had reported that no beds were 
available.

Records show the North Little Rock VAMC went on diversion 
(meaning no beds were available and ambulances were 
"diverted" to other medical facilities) on the morning of 
March 16, 1999.  On March 17, 1999, St. Joseph's contacted 
the North Little Rock VAMC requesting transfer of the 
veteran, and was informed that an intensive care bed was not 
available.  The North Little Rock VAMC discontinued diversion 
the evening of March 18, 1999.  On March 19, 1999, the 
business office at St. Joseph's again requested authorization 
for the veteran's care and was informed that the veteran was 
not eligible for payment for his care, although he was 
eligible for VA care.  St. Joseph's was advised that beds 
were then available at the North Little Rock VAMC and to 
contact the VA patient expeditor.  However, the veteran 
remained hospitalized at St. Joseph's until his death on 
April [redacted], 1999.  His death certificate lists the immediate 
cause of death as pneumonia which was due to, or a 
consequence of, COPD.

A private medical statement dated in April 2000 noted that, 
according to the appellant, the veteran had been seen at the 
North Little Rock VAMC on March 10, 2000, and that he had 
been so ill that he expected to be admitted.  It was noted 
that instead he had been sent home for treatment with 
antibiotics, Albuterol inhaler, and an expectorant.  It was 
also noted that the veteran had been admitted to St. Joseph's 
on March 17, 1999, and that an X-ray at that time revealed an 
abnormality that was later proven to be small cell carcinoma 
of the lung.  The physician opined that by March 19, 1999, 
the veteran's condition had deteriorated to the point that he 
could not be transported prior to his death on April [redacted], 1999.  
In correspondence to the appellant the physician noted that 
he was unable to state that any neglect in treatment that may 
have occurred had caused the veteran's death because his 
cancer had already progressed to a terminal stage.

The appellant contends, in essence, that payment for expenses 
incurred at St. Joseph's is warranted because VA failed to 
provide a bed for the veteran.  She also claims the North 
Little Rock VAMC erroneously sent the veteran home while he 
was ill shortly before his final period of hospitalization.  
In response to the notices sent to her in March 2003, the 
appellant submitted photocopies of labels of prescriptions 
for the veteran dated March 10, 1999 and of receipts showing 
she has paid medical bills.

Analysis

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA, see 38 U.S.C.A. § 1703(a), 
and (2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the appellant has not argued, 
nor does the evidence suggest, that prior authorization for 
private medical treatment at St. Joseph's was obtained.  In 
fact, VAMC records indicate that authorization was denied 
when requested by St. Joseph's on March 19, 1999.  Thus, the 
determinative issue in this case is entitlement to payment or 
reimbursement for medical services that were not previously 
authorized.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown:

(A)	that the treatment was either (1) for an 
adjudicated service-connected disability, or (2) for 
a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service- connected 
disability; or (4) any illness, injury or dental 
condition in the case of veteran who is participating 
in a rehabilitation program under 38 U.S.C.A. Chapter 
31; and 
(B)	that a medical emergency existed and delay would 
have been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995)); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey, 7 Vet. App. at 147 (1994) (citations 
omitted) (emphasis in original).  It could certainly be 
argued that the veteran had a medical emergency, since he was 
placed in intensive care and ultimately died from the 
conditions for which he was admitted on March 17, 1999.  
Furthermore, a VA facility was not feasibly available, since 
there were no beds available on March 17, 1999, and the 
veteran apparently was not medically stable for transfer when 
a bed became available on March 19, 1999.  A VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  The Board 
finds, however, that the veteran did not satisfy the first 
prong, subsection (A) of the above-listed criteria, for 
establishing entitlement to reimbursement.

The veteran's only adjudicated service-connected disabilities 
were an amputation of the left lower extremity at the upper 
third of the thigh and sinusitis and his combined rating at 
the time of this treatment was 80 percent.  The evidence does 
not indicate that the treatment in question was related to 
either of the veteran's service-connected disabilities.  The 
March 1999 St. Joseph's hospital admission is shown to have 
been for COPD, and it is neither shown, nor alleged, that 
this disorder was aggravating the adjudicated service 
connected disabilities.  Although the veteran's amputation of 
the left leg at the thigh was a permanent condition, the 
veteran had never been determined by VA to be permanently and 
totally disabled.  In an April 1999 statement, the appellant 
indicated that the veteran "had tried to get total 
disability and [was] refused;" however, there is no 
indication in the claims file that the veteran ever applied 
for a total disability rating or for an increase in the 
percentages assigned to his service-connected disorders.  
Finally, the veteran was not participating in a vocational 
rehabilitation program under 38 U.S.C., Chapter 31 at the 
time of the 1999 hospitalization.
As was noted above, all three of the criteria listed in 
38 U.S.C.A. § 1728(a) must be met in order to establish 
entitlement to payment or reimbursement of unauthorized 
medical expenses.  Here, it is shown that there was a medical 
emergency, and that VA or other federal facilities were not 
feasibly available.  The Board finds, however, that part A of 
the criteria is not satisfied.  The controlling law and 
regulations afford no basis for granting the benefit sought.  
The additional evidence the appellant has submitted after she 
was sent the VCAA mandated notices in March 2003 does not 
relate to the above-listed Part A criteria which are not met.  
Hence, entitlement to payment or reimbursement is not 
warranted.  

It is also noteworthy that during the course of this appeal 
the Millennium Health Care and Benefits Act was enacted.  
This act, effective May 29, 2000, established new VA law and 
provided general authority for the reimbursement of non-VA 
emergency treatment for nonservice-connected disabilities for 
certain veterans.  See 38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1002 (2002).  The Board finds, however, that 
as the treatment for which payment or reimbursement has been 
requested in this case was provided prior to the effective 
date of that act, consideration of reimbursement under these 
revised laws is not warranted.  The act does not provide for 
retroactive payment or reimbursement.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the appellant's 
claim.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred between March 17, 1999, and April 
[redacted], 1999, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

